IN THE SUPREME COURT OF IOWA
                              No. 17–0589

                        Filed December 14, 2018


STATE OF IOWA,

      Appellee,

vs.

MONTEZ JAVON LAMONT GUISE,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Cerro Gordo County,

Colleen D. Weiland, Judge.



      The State seeks further review of a court of appeals decision

reversing the sentence of the defendant.    DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.


      Mark C. Smith, State Appellate Defender, Melinda J. Nye, Assistant

Appellate Defender, and Nicholas Jones, Law Student, for appellant.



      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant

Attorney General, Carlyle D. Dalen, County Attorney, and Gina A.

Jorgensen, Assistant County Attorney, for appellee.
                                     2

WIGGINS, Justice.

      On appeal, for the first time, the defendant raised the issue that the

court’s use of the Iowa Risk Revised risk assessment tool (IRR) in

sentencing the defendant violated his due process rights. The defendant

also claimed the court used an unproven or unprosecuted offense when it

sentenced him. We transferred the case to the court of appeals. The court

of appeals reversed the defendant’s sentence finding there is “no legislative

authority supporting the use of the IRR at sentencing.” The State asked

for further review, which we granted. On further review, we find the court

of appeals erred in reaching an issue not preserved by the defendant. We

further find the defendant failed to preserve error on his due process claim

and the record is insufficient to reach the due process claim on direct

appeal.   We also find the district court did not use an unproven or

unprosecuted offense when it sentenced the defendant.         Therefore, we

vacate the court of appeals decision finding there is “no legislative

authority supporting the use of the IRR at sentencing” and affirm the

judgment of the district court.

      I. Background Facts and Proceedings.

      On December 31, 2016, Montez Guise went to his ex-girlfriend

M.J.’s Mason City apartment and entered the premises. At that time, there

was a valid no-contact order between Guise and M.J., with M.J. being the

protected party. Guise left the apartment, taking the apartment key and

M.J.’s rent money with him. M.J. barricaded the door, fearing Guise would

return. Guise returned shortly thereafter, kicked down M.J.’s apartment

door, and started breaking items in the home.

      The dispatcher sent Mason City police officers to M.J.’s apartment

for a welfare check after receiving reports that M.J. and her friend Gloria,

who was also inside the apartment, were in danger. When officers arrived,
                                        3

Guise prevented M.J. and Gloria from answering the door. The officers

kicked down the door and arrested Guise as he was trying to escape out

of an apartment window.

      The State charged Guise with burglary in the second degree, a class

“C” felony, in violation of Iowa Code sections 713.1 and 713.5 (2017) and

false imprisonment, in violation of Iowa Code section 710.7, a serious

misdemeanor. On February 6, 2017, Guise pled guilty to burglary in the

second degree as part of a plea agreement. The court released him to the

department of correctional services on pretrial release pending sentencing.

      Under the plea agreement, for Guise’s burglary charge, the State

recommended a ten-year prison sentence, suspended; probation; and a

one-thousand dollar fine, suspended. In exchange for his plea, the State

dismissed the false imprisonment and related simple misdemeanors, and

refrained from asserting the habitual offender enhancement.

      On February 23, the department of corrections reported Guise had

violated his conditions of release. The department of corrections reported

Guise failed to show up for a probation appointment, violated his no-

contact   order,   resisted   arrest,   and   was   in   possession   of   drug

paraphernalia.     The State charged him with the additional charge of

interference with official acts, a serious misdemeanor, stemming from his

arrest on the violation of the no-contact order. Guise pled guilty to this

charge prior to sentencing.

      On March 14, the Mason City probation/parole office filed Guise’s

presentence investigation report (PSI), which it had prepared at the

direction of the district court. The PSI stated the interviewer completed an

IRR. The IRR recommended Guise be supervised at an intensive level.

Guise did not object to the district court’s use of the PSI at sentencing and
                                      4

made only one correction after reviewing the PSI—his explosive attitude

only refers to him while on methamphetamine.

      On March 20, the court sentenced Guise. At the sentencing hearing,

the State recommended the sentence in the plea agreement for the

burglary charge. For Guise’s interference with official acts resulting in the

bodily injury charge, the State recommended one year in jail, suspended;

probation for two years; and fines. In other words, the State recommended

no jail time.

      The district court rejected the sentence recommended by the State

for the burglary charge and sentenced Guise to prison for an indeterminate

term, not to exceed ten years. For the interference with official acts charge,

the district court also rejected the sentence recommended by the State and

sentenced Guise to ninety days in jail, to be served concurrently with the

burglary sentence.

      Guise filed a motion of appeal from the final judgment and

sentencing. We transferred the case to the court of appeals. The court of

appeals vacated the district court’s sentence and remanded, holding there

is “no legislative authority supporting the use of the IRR at sentencing.”

The State requested further review, which we granted.

      II. Issues.

      In his brief on appeal, Guise did not raise the issue decided by the

court of appeals. Rather, he contends the district court violated his due

process rights by using the IRR. In the alternative, he argues the court

abused its discretion by considering the IRR without understanding the

purpose and limitations of the IRR. The alternative argument is in essence

a due process argument. Thus on further review, we will not consider

whether there is legislative authority supporting the use of the IRR at

sentencing.
                                        5

      We will consider whether the district court violated Guise’s due

process rights by consideration of and reliance on the IRR in imposing its

sentence. Second, if counsel did not preserve error on this issue, whether

counsel provided ineffective assistance of counsel by failing to object to the

sentencing proceeding because the court’s consideration of and reliance

on the IRR violated Gordon’s due process rights.          Third, whether in

sentencing Gordon, the district court abused its discretion by relying on

an unproven or unprosecuted offense.

      III. Whether on Direct Appeal or Under an Ineffective-
Assistance-of-Counsel Claim, the Court Infringed on Guise’s Due
Process Rights Based on Its Use of the IRR at Sentencing.

      Today, we filed an opinion in State v. Gordon, ____ N.W.2d ____ (Iowa

2018). In Gordon, we held a defendant could not raise this due process

argument for the first time on appeal when the defendant did not bring the

issue to the district court at the time of sentencing.            Id. at ___.

Furthermore, we held we could not address this due process issue under

the rubric of ineffective assistance of counsel because the record is
insufficient to reach this claim. Id.

      Here, Guise not only failed to raise a due process issue at the time

of trial, but as in Gordon, he told the court it could rely on the information

in the PSI. For this reason, we find Guise failed to preserve his due process

claim for direct appeal. Additionally, we cannot reach Guise’s due process

claim on direct appeal under the rubric of ineffective assistance of counsel.

See id. Of course, Guise may bring a separate postconviction-relief action

claiming ineffective assistance of counsel based on due process, if he so

wishes.
                                     6
      IV. Whether in Sentencing Guise, the District Court Abused Its
Discretion by Relying on an Unproven or Unprosecuted Offense.

      As we said in Gordon,

             We review sentencing decisions for an abuse of
      discretion when the sentence is within the statutory limits.
      We will find an abuse of discretion when “the district court
      exercises its discretion on grounds or for reasons that were
      clearly untenable or unreasonable.” A ruling is untenable
      when the court bases it on an erroneous application of law. If
      the evidence supports the sentence, the district court did not
      abuse its discretion.

             “A court may not consider an unproven or
      unprosecuted offense when sentencing a defendant unless
      (1) the facts before the court show the accused committed the
      offense, or (2) the defendant admits it.” “In determining a
      defendant’s sentence, a district court is free to consider
      portions of a presentence investigation report that are not
      challenged by the defendant.”         Finally, if a defendant
      challenges a sentence claiming the court used an illegal factor
      at sentencing, a defendant need not object at sentencing for
      us to address the issue on appeal if the issue can be decided
      without further evidence.

Id. at ____ (citations omitted) (first quoting State v. Thompson, 856 N.W.2d
915, 918 (Iowa 2014); then quoting State v. Witham, 583 N.W.2d 677, 678

(Iowa 1998); and then quoting State v. Grandberry, 619 N.W.2d 399, 402

(Iowa 2000)).

      At the sentencing hearing, after announcing Guise’s sentence, the

district court judge listed the fees it would impose on Guise. In doing so,

the district court mentioned “a $100 domestic abuse surcharge.” Defense

counsel said, “Excuse me, Your Honor. There would be no domestic abuse

surcharge on this.” The court then responded, correcting itself, “I’m sorry,

I was thinking about the underlying assault.      You’re right.   But it’s a

burglary so you’re right.” Guise argues this exchange indicates the district

court judge considered the underlying assault when determining Guise’s

sentence.
                                     7

      “The fact that the sentencing judge was merely aware of the
uncharged offense is not sufficient to overcome the presumption that his
discretion was properly exercised.” State v. Ashley, 462 N.W.2d 279, 282
(Iowa 1990). To overcome the presumption “there must be an affirmative
showing that the trial judge relied on the uncharged offenses.” Id.
      Guise does not make such a showing. The district court judge did
not reference to domestic assault at any time while discussing his
reasoning behind the sentence he imposed.        Moreover, as the court of
appeals pointed out, and as Guise concedes, intent to commit an assault
was an element of the offense of second-degree burglary.         Iowa Code
§ 713.1.
      Thus, because there is no affirmative showing the district court
relied on a domestic assault in determining Guise’s sentence, and Guise
admitted to assaultive intent, we find the district court did not abuse its
discretion by erroneously discussing a domestic abuse surcharge.
      V. Disposition.
      We vacate the court of appeals decision finding there is “no
legislative authority supporting the use of the IRR at sentencing.” We do
not reach Guise’s due process arguments because Guise failed to raise the
issue in the district court and the record is insufficient to reach the issue
on direct appeal under the rubric of ineffective assistance of counsel. We
also find the district court did not use an unproven or unprosecuted
offense when it sentenced Guise. Therefore, we affirm the judgment of the
district court.   Guise may bring a separate postconviction-relief action
claiming ineffective assistance of counsel based on due process, if he so
wishes.
      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT
JUDGMENT AFFIRMED.
      All justices concur except Appel, J., who concurs specially.
                                     8

                                                  #17–0589, State v. Guise

APPEL, Justice (concurring specially).

      I concur in the result in this case as I agree that the burden falls on

Guise to object to the risk assessment tool information presented in the

presentence investigation report (PSI) prior to sentencing. We have held

that “a district court is free to consider portions of a presentence

investigation report that are not challenged by the defendant.” State v.

Grandberry, 619 N.W.2d 399, 402 (Iowa 2000).

      It might be appropriate to not require a contemporaneous objection

to information in a PSI report when a district court’s reliance on the

information is reasonably unanticipated.       Reliance on the statistical

assessment in a PSI report, however, is not such an unanticipated

development     that    the    generally    applicable    requirement      of

contemporaneous objection is inapplicable.

      A sentencing hearing “must measure up to the essentials of due

process.” State v. Ashley, 462 N.W.2d 279, 281 (Iowa 1990) (emphasis

omitted) (quoting State v. Delano, 161 N.W.2d 66, 72 (Iowa 1968)). Due

process in the sentencing context includes a right to be sentenced based

upon accurate information, Townsend v. Burke, 334 U.S. 736, 741, 68

S. Ct. 1252, 1255 (1948), and a fair opportunity to challenge purportedly

adverse facts and circumstances that might impact sentencing. By not

timely objecting, however, Guise’s counsel waived the potential due

process challenges.

      The failure to make a contemporaneous objection is of course not

fatal to an ineffective-assistance-of-counsel attack, but the record is

barren of any meaningful information about the statistical information

presented in the PSI. The PSI simply states, “As part of the PSI interview

process, an Iowa Risk Revised was completed indicating the Defendant
                                             9

should be supervised at an intensive level.” There is literally nothing more

in the record. Thus, even in the context of an ineffective-assistance claim,

it is hard to know exactly whether or how counsel breached his duty and

whether the defendant has been prejudiced.

       Guise claims it was ineffective assistance for counsel to fail to

provide the court with accurate information about the Iowa Risk Revised

(IRR), (which Guise assumes is a risk assessment tool) and to advise the

court about limitations on the proper use of the IRR in sentencing. Citing

Malenchik v. State, 928 N.E.2d 564 (Ind. 2010), and State v. Loomis, 881

N.W.2d 749 (Wis. 2016), cert. denied, 137 S. Ct. 2290, 2290 (2017), Guise

asserts that in order to provide accurate information consistent with due

process, the reference to a risk assessment tool in the PSI report should

have been accompanied by clear information about its limitations.

       Specifically, Guise claims that his counsel should have informed the

court that the validity of risk assessment tools such as the IRR depends

upon whether the assessments were normed to local populations.                           In

addition, Guise asserts that the district court should have been apprised

that studies have raised questions about the disproportional impact of risk

assessment tools toward minority offenders. 1 Guise also notes that the

district court should have been advised that valid risk assessment tools

       1There    is a substantial body of literature exploring whether various risk
assessment tools result in disproportionate racial impact. See, e.g., Jessica M. Eaglin,
Against Neorehabilitation, 66 SMU L. Rev. 189, 215 (2013); Rick Jones, The Siren Song of
Objectivity: Risk Assessment Tools and Racial Disparity, 42-APR Champion, Apr. 2018, at
5; Andrew D. Selbst, Disparate Impact in Big Data Policing, 52 Ga. L. Rev. 109, 109 (2017);
Jennifer L. Skeem & Christopher T. Lowenkamp, Risk, Race, and Recidivism: Predictive
Bias and Disparate Impact, 54 Criminology 680, 680 (2016); Sonja B. Starr, Evidence-
Based Sentencing and the Scientific Rationalization of Discrimination, 66 Stan. L. Rev. 803,
803 (2014); Tal Z. Zarsky, An Analytic Challenge: Discrimination Theory in the Age of
Predictive Analytics, 14 I/S: J.L. & Pol’y for Info. Soc’y 11, 12 (2017); see also Shaina D.
Massie, Note, Orange Is the New Equal Protection Violation: How Evidence-Based
Sentencing Harms Male Offenders, 24 Wm. & Mary Bill Rts. J. 521, 522 (2015) (discussing
disproportionate impact of risk assessment tools based on sex).
                                    10

must be monitored and periodically renormed. Loomis, 881 N.W.2d at

763–64. Further relying on Loomis, Guise asserts that his lawyer should

have argued to the district court that the use of risk assessment tools

should be limited as in Loomis to “(1) diverting low-risk prison-bound

offenders to a non-prison alternative; (2) assessing whether an offender

can be supervised safely and effectively in the community; and (3)

imposing terms and conditions of probation, supervision, and responses

to violations.” Id. at 767. Lastly, Guise claims the court should have been

informed that the risk assessment tool, in light of its limitations, should

not be used to determine the length and severity of a sentence. Id. at 769.

      Guise’s argument that due process requires accurate information

about risk assessments beyond a mere conclusion, as demonstrated by

Malenchik and Loomis, is certainly not frivolous. Certainly the shiny legal

penny of a new risk assessment tool should be carefully scrutinized by the

courts. See United States v. C.R., 792 F. Supp. 2d 343, 462 (E.D.N.Y.

2011) (“Evidence-based sentencing . . . must be handled gingerly.”),

vacated and remanded, United States v. Reingold, 731 F.3d 204, 206 (2d

Cir. 2013). We should not forget the recent unattractive history in which

the United States Department of Justice and the FBI, for over a decade,

developed and advocated the use of “bullet match” analysis that was often

presented by expert witnesses without providing the full picture of how

statistically insignificant the “match” of the bullets really was. See More

v. State, 880 N.W.2d 487, 497–98 (Iowa 2016) (citing letter from FBI stating

that “[s]cience does not support the statement or inference that bullets,

shot pellets, or bullet fragments can be linked to a particular box of

bullets” and that “any testimony stating bullets came from the same

source of lead is potentially misleading without additional information

regarding approximate numbers of other ‘analytically indistinguishable’
                                     11

bullets that also originated from the same source”). The relentless and

potentially corrosive drive for efficiency and certainty in a resource-scarce

public sector should not drive courts to use risk assessments in an

unjustified “off label” manner or in a fashion that otherwise lacks

meaningful empirical support to drive sentencing.

      Even if the emerging risk assessment tools are found to have a place

in sentencing as a “relevant” factor, our law does not allow mere

conclusions to be mounted on spikes and paraded around our courtrooms

without statistical context. See, e.g., State v. Williams, 574 N.W.2d 293,

298 (Iowa 1998) (holding “admission of evidence of a DNA match without

accompanying statistical probability of a random match is error”). Indeed,

the lack of statistical context is a significant part of the reason for the

scandal over bullet-match theory. See More, 880 N.W.2d at 497–98.

      In connection with the ineffective-assistance-of-counsel claim, I

have no doubt that defense counsel has a duty to be aware of current

developments in the law. See State v. Vance, 790 N.W.2d 775, 789 (Iowa

2010). While we have sometimes employed language stating that defense

counsel is not a “crystal gazer,” State v. Westeen, 591 N.W.2d 203, 210

(Iowa 1999), the colorful language, as clarified by our later caselaw, only

refers to developments in the law that a reasonably well-informed lawyer

would have no reason to anticipate, see State v. Graves, 668 N.W.2d 860,

881–82 (Iowa 2003). It is the obligation of defense attorneys to be aware

of developments in the law so that they are in a position to raise claims

that are “worth raising” in a dynamic legal system.

      In 2017, a reasonably competent attorney should be aware of

potential avenues of attack on risk assessment tools that are well

established in the legal literature. A quick computer-based search related
                                          12

to risk assessments would draw an attorney into the vibrant literature and

developing caselaw related to use of risk assessment in sentencing. 2

       Why Guise’s counsel did not raise these issues in this case, of

course, is unclear. It may be that counsel was not aware of the potential

inaccuracies and the circumscribed uses of risk assessment. If so, counsel

cannot be said to have made a strategic judgment about something that

he or she was not aware. See State v. Clay, 824 N.W.2d 488, 503 (Iowa

2012) (Appel, J., concurring specially). On the other hand, it may be that

in light of the plea agreement with the State and the passing reference in

the PSI report to the risk assessment tool results, counsel concluded that

the less said the better. If so, that might qualify as a reasonable strategic

decision that prevents Guise from raising an ineffective-assistance-of-

counsel claim. On the current record, we just cannot answer the question

of whether counsel made a reasonable strategic decision or not.

       In addition, it is not possible to know the degree of prejudice that

may have resulted by not knowing precisely how counsel might have

challenged the risk assessment and how the State might have responded


       2See, e.g., Christopher Baird, Nat’l Council on Crime & Delinquency, A Question
of Evidence: A Critique of Risk Assessment Models Used in the Justice System 5 (2009);
Pamela M. Casey et al., Nat’l Ctr. for State Courts, Using Offender Risk and Needs
Assessment Information at Sentencing: Guidance for Courts from a National Working Group
(2011); James Austin, How Much Risk Can We Take? The Misuse of Risk Assessment in
Corrections, 72 Fed. Probation, Sep. 2006, at 58; Katherine Freeman, Algorithmic
Injustice: How the Wisconsin Supreme Court Failed to Protect Due Process Rights in State
v. Loomis, 18 N.C. J.L. & Tech. Online 75 (2016); Melissa Hamilton, Risk-Needs
Assessment: Constitutional and Ethical Challenges, 52 Am. Crim. L. Rev. 231 (2015);
Cecelia Klingele, The Promises and Perils of Evidence-Based Corrections, 91 Notre Dame
L. Rev. 537 (2015); Paul H. Robinson, Punishing Dangerousness: Cloaking Preventive
Detention as Criminal Justice, 114 Harv. L. Rev. 1429 (2001); Dawinder S. Sidhu,
Moneyball Sentencing, 56 B.C. L. Rev. 671 (2015); Sonja B. Starr, The New Profiling: Why
Punishing Based on Poverty and Identity Is Unconstitutional and Wrong, 27 Fed. Sent’g
Rep. 229 (2015); Jessica Corey, Note, Risky Business: Critiquing Pennsylvania’s Actuarial
Risk Assessment in Sentencing, 7 Colum. J. Race & L. 150 (2016); Steven L. Chanenson
& Jordan M. Hyatt, The Use of Risk Assessment at Sentencing: Implications for Research
and Policy 7 (Vill. U. Charles Widger Sch. L., Working Papers Series, Dec. 2016).
                                          13

to an effort by Guise to ensure accuracy and limit the purpose of the risk

assessment. By way of example only, did the tool use arrests, or charges

not resulting in conviction, as a factor in the calculation? If so, there would

be a serious problem as there is authority for the proposition that a

sentencing court may not consider charges that were dismissed or records

of arrests without convictions. See State v. Black, 324 N.W.2d 313, 315

(Iowa 1982); State v. Barker, 476 N.W.2d 624, 627 (Iowa Ct. App. 1991). If

the court cannot use dismissed criminal charges in sentencing, how can

consideration of such factors come in the back door by being buried into

a risk assessment?

       We do not know whether the IRR was normed with an appropriate

Iowa population. We do not know whether the tool has been renormed

and monitored. We do not know anything, really, about the database,

assuming there is a database, behind the IRR.

       I am also concerned about process issues lurking behind this case.

Ordinarily, the PSI report is made available to the defendant only a few

days before sentencing. When the PSI report contains risk assessment

data, a defendant may be able to ask the district court prior to sentencing

to recognize the limitations on the nature and proper use of the tool as

described in Loomis and Malenchik.

       But a few days’ notice is not enough time for a defendant to mount

a serious challenge to the underlying reliability of the risk assessment

evidence as being so unreliable as to be hocus pocus. 3 A full-court press


       3See  John Monahan, Violence Risk Assessment: Scientific Validity and Evidentiary
Admissibility, 57 Wash. & Lee L. Rev. 901, 910 (2000) (discussing application of Daubert
v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786 (1993), to risk
assessments); Charlotte Hopkinson, Note, Using Daubert to Evaluate Evidence-Based
Sentencing, 103 Cornell L. Rev. 723, 733 (2018) (same). I recognize that the rules of
evidence may not be fully applicable in a sentencing hearing, but unreliable information
may well be excluded as not relevant to the underlying sentencing process.
                                    14

on the question of reliability of the risk assessment would likely require

the hiring of a highly qualified expert. Even if the defendant does not wish

to mount a full-blown attack on the statistical model and instead wishes

to make a more limited point—say, for instance, the disproportionate

impact of use of housing, employment, and level of educational attainment

of people of color—the defense will not be able to develop the attack in a

few days, particularly when the defendant is indigent and will require court

approval prior to the hiring of an expert to challenge the statistical

information. And, of course, the state will want its opposing expert. In

short, in order to allow the defendant to mount a substantial challenge to

the underlying reliability of risk assessment data, and to give the state an

appropriate opportunity to respond, the sentencing hearing will likely need

to be continued for a period of weeks.

      The continuation of a hearing to allow for the development of expert

testimony is not unheard of, of course, but in the context of sentencing,

the consequence of a continuance to a criminal defendant might be quite

troublesome. For example, an incarcerated indigent defendant awaiting

sentencing might believe he or she has a reasonable chance at a deferred

judgment or probation. But, in order to mount an effective challenge to

the use of statistical evidence, the defendant’s period of presentence

incarceration may be extended for a number of weeks.

      But one thing is clear: if the state intends to offer risk assessments

for the court to rely upon in sentencing, the defendant has a right to an

adequate opportunity to attack it. If the court does not give the defendant

an adequate opportunity to attack the statistical evidence, it should not

be utilized in sentencing.

      In conclusion, I want to make clear that I do not categorically reject

any use of risk assessment tools in the sentencing process. I recognize
                                           15

that the PEW Center on the States, the National Institute of Corrections,

the National Center for State Courts, and the American Law Institute have

all expressed interest in evidence-based sentencing. See J.C. Oleson, Risk

in Sentencing: Constitutionally Suspect Variables and Evidence-Based

Sentencing, 64 SMU L. Rev. 1329, 1343, 1394 (2011). I also recognize that

sentencing based solely on “intuition” or “gut” runs the risk of allowing

implied bias a free reign and can be lawless in nature. 4 See Chris Guthrie

et al., Blinking on the Bench: How Judges Decide Cases, 93 Cornell L. Rev.

1, 5 (2007) (urging the justice system to take steps to limit the impact of

overreliance on intuition). Further, the “intuition” or “gut” of a judge who

was a former prosecutor may well differ from the “intuition” or “gut” of a

public defender. Undisciplined intuitive sentencing runs the risk of telling

us more about the judge than the person being sentenced.

       A fully-developed record may well show that risk and needs

assessment tools that assemble variables in a statistically valid way may

be of some assistance as a check on unregulated sentencing discretion

and may promote deeper thinking by discretionary decision-makers into

the sentencing process. In short, it is possible that when a full record is

developed, properly designed and utilized risk assessment tools may

enhance and inform the exercise of judicial discretion. In addition to the

binary question of whether a risk assessment may or may not be used in

sentencing, however, more nuanced additional questions must be asked

regarding how any such tool may be used.                 In light of the procedural

        4The literature on implicit bias is voluminous and raises a serious challenge to

conventional legal doctrines. See generally Christine Jolls & Cass R. Sunstein, The Law
of Implicit Bias, 94 Calif. L. Rev. 969, 969 (2006); Jerry Kang & Kristin Lane, Seeing
Through Colorblindness: Implicit Bias and the Law, 58 UCLA L. Rev. 465, 465 (2010);
Linda Hamilton Krieger, The Content of Our Categories: A Cognitive Bias Approach to
Discrimination and Equal Employment Opportunity, 47 Stan. L. Rev. 1161, 1164 (1995);
Charles R. Lawrence III, The Id, the Ego, and Equal Protection: Reckoning with Unconscious
Racism, 39 Stan. L. Rev. 317, 321–22 (1987).
                                  16

posture of this case and the companion cases, these questions must await

further legal developments.